Title: From James Madison to James Monroe, 25 May 1804
From: Madison, James
To: Monroe, James



(No. 4.)
Sir,
Department of State May 25th. 1804
In the postscript of 18th. to my letter of the 15th of April, you were requested to suspend your departure from London for Madrid until you should be informed of the President’s views as to your destination after closing your mission to Spain. I am now enabled by the return of the President to signify to you that he yields to the reasons assigned by you for declining the appointment on this side the Atlantic which had been at one time contemplated. You will therefore proceed from London as soon as the state of your business with the British Government will permit, on your mission to Madrid and in conjunction with Mr. Pinckney pursue the objects of it, according to the instructions which have been already transmitted.
I send you herewith copies of a late correspondence with Mr. Merry, which sufficiently explains itself. It is not meant that you should make any use of it further than may be found expedient for rectifying misconceptions, and doing justice to the Government and the laws of this Country. Mr. Merry was evidently precipitate in his complaint and the more blameable in requiring more than the law of nations justified or the law of the land permitted, as he had himself violated law in the first instance; and again the more bound to give a favorable ear to the plea of ignorance in others, as it was the only plea of which he could avail himself. With high consideration and respect I remain, Sir Your mo. Obt. Servt.
James Madison
